Froessel, J.
We think that the judgment of the Appellate Division must be affirmed. In view of its affirmance of the determination of the trial court, we are precluded from weighing the evidence, as did the sole dissenting Justice in the Appellate Division. Bather the only question presented to us is whether there is any evidence to support the finding of the jury that Engelman and Georgia Hartwell had contracted a common-law marriage, which was valid and subsisting at the time of his marriage to Alexandra Blek.
There is sufficient evidence to sustain that finding. Engelman himself, after being cautioned about self incrimination, testified that he had married Georgia in the city of New York in the year 1927, without a marriage license or ceremony; that Georgia is still living; that their marriage was never dissolved; that he maintained an apartment with her; that he went to various shops, stores and other places, introducing her as his wife, and that she was known to neighbors, friends, relations, shopkeepers and others as such. This direct testimony of Engelman as to the existence of the common-law marriage was corroborated by the testimony of three other witnesses. Hilda Coopersmith testified that she had known Georgia as Engelman’s wife since 1927, that they had held each other out as husband and wife, and that she had visited them “ at least once a week ” and “ sometimes twice a week ” over a period of two or three years. Henry Coopersmith testified substantially to the same effect. Philip Streit testified that Engelman had introduced Georgia to him as his wife and that they referred to each other as husband and wife.
*30The foregoing testimony amply refutes the argument in the dissenting opinion herein that there is no evidence, as a matter of law, to sustain the finding of a common-law marriage. Any question as to the credibility of these witnesses was one for the jury and not for this court. (Boyd v. Boyd, 252 N. Y. 422, 429.)
Accordingly, the judgment of the Appellate Division should be affirmed, with costs.